 
Exhibit 10.1
 
 
 
 
 
INCREMENTAL CREDIT AGREEMENT
 
 
dated as of
 
 
May 6, 2009
 
 
among
 
 
MERCK & CO., INC.,
 
The GUARANTORS and LENDERS party thereto
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
___________________________
 
J.P. MORGAN SECURITIES INC.,
Sole Bookrunner and Sole Lead Arranger
 
and
 
BANCO SANTANDER, S.A. NEW YORK BRANCH, BANK OF AMERICA SECURITIES LLC, BNP
PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE
SECURITIES (USA) LLC, HSBC BANK USA, NATIONAL ASSOCIATION, THE ROYAL BANK OF
SCOTLAND PLC, AND UBS SECURITIES LLC,
Co-Arrangers
 

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
Page
ARTICLE 1
DEFINITIONS
 
Section 1.01.
Defined Terms
1
Section 1.02.
Types of Borrowings
16
Section 1.03.
Terms Generally
16
Section 1.04.
Accounting Terms; GAAP
16

 
ARTICLE 2
THE CREDITS

Section 2.01.
Commitments
16
Section 2.02.
Loans and Borrowings
17
Section 2.03.
Requests for Borrowings
17
Section 2.04.
Funding of Borrowings
18
Section 2.05.
Interest Elections
18
Section 2.06.
Termination and Reduction of Commitments
19
Section 2.07.
Repayment of Loans; Evidence of Debt
20
Section 2.08.
Prepayment of Loans
20
Section 2.09.
Fees
21
Section 2.10.
Interest
21
Section 2.11.
Alternate Rate of Interest
22
Section 2.12.
Increased Costs
22
Section 2.13.
Break Funding Payments
23
Section 2.14.
Taxes
23
Section 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
25
Section 2.16.
Mitigation Obligations; Replacement of Lenders
26
Section 2.17.
Defaulting Lender
27
Section 2.18.
Borrower Designation
27

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Section 3.01.
Organization; Corporate Power and Authority
28
Section 3.02.
Due Authorization and Enforceability
28
Section 3.03.
No Conflict
28
Section 3.04.
Governmental Approvals
28
Section 3.05.
Financial Statements
28
Section 3.06.
No Event of Default
29
Section 3.07.
Ownership of Patents and other Intellectual Property
29
Section 3.08.
Litigation
29
Section 3.09.
Compliance with Laws
29
Section 3.10.
Investment Company Act
29
Section 3.11.
Margin Regulations
30
Section 3.12.
Payment of Taxes
30
Section 3.13.
ERISA Events
30
Section 3.14.
Use of Proceeds
30

 
ARTICLE 4
CONDITIONS
 
Section 4.01.
Availability Date
30
Section 4.02.
Each Borrowing Event
31



ARTICLE 5
AFFIRMATIVE COVENANTS
 
Section 5.01.
Financial Statements
32
Section 5.02.
Notices of Material Events
33
Section 5.03.
Existence and Conduct of Business
33
Section 5.04.
Payment of Tax Liabilities
34
Section 5.05.
Maintenance of Properties; Maintenance of Insurance
34
Section 5.06.
Maintenance of Books and Records
34
Section 5.07.
Visitation Rights
34
Section 5.08.
Compliance with Laws
34
Section 5.09.
Additional Guarantors
34

 
ARTICLE 6
NEGATIVE COVENANTS

Section 6.01.
Liens
35
Section 6.02.
Mergers and Other Fundamental Changes
36
Section 6.03.
Total Debt to Capitalization Ratio
36

 
ARTICLE 7
EVENTS OF DEFAULT

Section 7.01.
Events of Default
36

 
ARTICLE 8
THE ADMINISTRATIVE AGENT
 
ARTICLE 9
MISCELLANEOUS

Section 9.01.
Notices
39
Section 9.02.
Waivers; Amendments
40
Section 9.03.
Expenses; Indemnity; Damage Waiver
41
Section 9.04.
Successors and Assigns
42
Section 9.05.
Survival
45
Section 9.06.
Counterparts; Integration; Effectiveness
45
Section 9.07.
Severability
45
Section 9.08.
Right of Set-off
45
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
45
Section 9.10.
WAIVER OF JURY TRIAL
46
Section 9.11.
Headings
46
Section 9.12.
Confidentiality
46
Section 9.13.
USA PATRIOT Act
47

 
ARTICLE 10
AFFILIATE GUARANTEES
 
Section 10.01.
Affiliate Guarantees
47
Section 10.02.
Affiliate Guarantees Unconditional
47
Section 10.03.
Limitation on Obligations of Subsidiary Guarantor
48
Section 10.04.
Release of Affiliate Guarantees
48
Section 10.05.
Waiver by Guarantors
49
Section 10.06.
Subrogation.
49
Section 10.07.
Stay of Acceleration
49
Section 10.08.
Continuing Guarantee
49
Section 10.09.
Addition of Guarantors
49

 
SCHEDULES:


Schedule 2.01 -- Commitments
Schedule 6.01 -- Existing Liens


EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B – Form of Guarantor Joinder Agreement
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Interest Election Request
Exhibit E – Form of Section 2.14(e) Certificate
 

--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of May 6, 2009 (this “Agreement”), among MERCK & CO.,
INC., a company organized under the laws of the state of New Jersey (the
“Company”), the GUARANTORS and LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
 
W I T N E S S E T H :
 
The Company has agreed to combine with (the “Merger”) SCHERING−PLOUGH
CORPORATION (to be renamed Merck & Co., Inc. upon consummation of the Merger)
(the “Parent”) pursuant to that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated March 8, 2009 (the “Signing Date”).  In connection
therewith: (a) pursuant to the Merger Agreement, (i) a wholly-owned Subsidiary
of the Parent will merge into the Parent and another wholly-owned Subsidiary of
the Parent will merge into the Company so that the Company, as the surviving
entity, will be a direct wholly-owned Subsidiary of the Parent, (ii) each share
of common stock of the Parent will be converted into the right to receive cash
and new common stock of the Parent and (iii) each share of common stock of the
Company will be converted into one share of common stock of the Parent; (b) the
Company has entered into the Amendment No. 1 (the “Amendment”) to the amended
and restated credit agreement dated as of April 12, 2006 (the “Existing Credit
Agreement”, and the Existing Credit Agreement as amended by the Amendment, the
“Amended Credit Agreement”) among the Company, the lenders party thereto and
Citicorp USA, Inc., as administrative agent; (c) the Company or the Parent will
enter into a new $1,000,000,000 senior unsecured revolving credit facility on
the terms set forth herein; (d) the Company or the Parent will obtain
$3,000,000,000 in cash proceeds (before fees and original issue or market
discount) from either (i) the issuance of senior unsecured notes (the “Senior
Notes”) in a public offering or Rule 144A private placement or (ii) if the
Company or the Parent, as the case may be, is unable to issue the full amount of
the Senior Notes on or prior to the date (the “Closing Date”) on which the
Merger is consummated, a senior unsecured bridge term loan facility dated as of
the date hereof (the “Bridge Loan Facility”); and (e) the Company or the Parent
will enter into a new $3,000,000,000 senior unsecured asset sale bridge
revolving credit facility (“Asset Sale Facility”).  This Agreement, the Bridge
Loan Facility and the Asset Sale Facility are sometimes herein referred to as
the “New Credit Facilities.” The New Credit Facilities together with the Amended
Credit Agreement are sometimes herein referred to as the “Credit Facilities.”
 
The parties hereto agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
 “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person.
 
“Affiliate Guarantee” means, with respect to each Guarantor, its guarantee of
the Guaranteed Obligations under Article 10 hereof or under Section 1 of a
Guarantor Joinder Agreement.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA LIBOR Rates Page LIBOR01 (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Facility Fee Rate” means for any Rating Level Period, the rate per
annum set forth below opposite the reference to such Rating Level Period:
 
Rating Level Period
Applicable Facility Fee Rate
Rating Level 1 Period
0.250%
Rating Level  2 Period
0.300%
Rating Level 3 Period
0.375%
Rating Level 4 Period
0.500%
Rating Level 5 Period
0.500%

 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of ABR Borrowings and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Borrowings.
 
“Applicable Margin” means as of any date of determination during any period set
forth below, the percentage per annum set forth below for the applicable Type of
Loan at the applicable time given the Rating Level Period in effect at the time.
 

Rating Level Period  Level 1 Level 2 Level 3 Level 4 Level 5
Type of Loan
Eurodollar
ABR
Eurodollar
ABR
Eurodollar
ABR
Eurodollar
ABR
Eurodollar
ABR
Closing Date until 3-month anniversary thereof
2.00%
1.00%
2.20%
1.20%
2.375%
1.375%
2.50%
1.50%
2.75%
1.75%
3-month anniversary of Closing Date until 6-month anniversary thereof
2.50%
1.50%
2.70%
1.70%
2.875%
1.875%
3.00%
2.00%
3.25%
2.25%
6-month anniversary of Closing Date until 9-month anniversary thereof
3.00%
2.00%
3.20%
2.20%
3.375%
2.375%
3.50%
2.50%
3.75%
2.75%
9-month anniversary of Closing Date until 12-month anniversary thereof
3.50%
2.50%
3.70%
2.70%
3.875%
2.875%
4.00%
3.00%
4.25%
3.25%

 
Following repayment in full of all amounts outstanding (to the extent loans
thereunder are borrowed on the Closing Date), and termination of all
commitments, under the Bridge Loan Facility, the Applicable Margin will be the
percentage per annum set forth above for the Closing Date for the applicable
Type of Loan given the Rating Level Period in effect on the date of
determination.  Each change in the Applicable Margin resulting from a Rating
Level Change shall be effective on the date of such Rating Level Change.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Availability Date Material Adverse Effect” means a material adverse effect on
the business, financial condition or results of operations of the Parent and its
Subsidiaries and the Company and its Subsidiaries, taken as a whole; provided
that any effect resulting from any of the following Events shall not be
considered when determining whether an Availability Date Material Adverse Effect
shall have occurred: (i) any change or development in United States financial,
credit or securities markets, general economic or business conditions, or
political or regulatory conditions, (ii) any act of war, armed hostilities or
terrorism or any worsening thereof, (iii) any change in law or United States
generally accepted accounting principles or the interpretation or enforcement of
either, (iv) any change in the pharmaceutical (including animal health,
biotechnology and consumer health) industry, (v) the negotiation, execution,
delivery, performance, consummation, potential consummation or public
announcement of the Merger Agreement or the transactions contemplated by the
Merger Agreement, including any litigation resulting therefrom or with respect
thereto, and any adverse change in customer, distributor, employee, supplier,
financing source, licensor, licensee, sub-licensee, shareholder, co-promotion,
collaboration or joint venture partner or similar relationships resulting
therefrom or with respect thereto, including as a result of the identity of the
parties to the Merger Agreement, (vi) any failure of the Company or any of its
Subsidiaries or the Parent or any of its Subsidiaries to meet, with respect to
any period or periods, any internal or industry analyst projections, forecasts,
estimates of earnings or revenues, or business plans (it being agreed that the
facts and circumstances giving rise to such failure that are not otherwise
excluded from the definition of Availability Date Material Adverse Effect may be
taken into account in determining whether an Availability Date Material Adverse
Effect has occurred), (vii) any change, in and of itself, in the market price or
trading volume of the common stock of the Company or the Parent (it being agreed
that the facts and circumstances giving rise to such change that are not
otherwise excluded from the definition of Availability Date Material Adverse
Effect may be taken into account in determining whether an Availability Date
Material Adverse Effect has occurred), (viii) the taking of any action required
by the Merger Agreement and (ix) matters relating to Singulair disclosed in the
first bullet-point of clause (b) of Section 9.1 of the Mercury Disclosure Letter
(as defined in the Merger Agreement and as delivered to the Administrative Agent
on the Signing Date) and matters relating to Remicade disclosed in the first
paragraph under clause (b) of Section 9.1 of the Saturn Disclosure Schedule (as
defined in the Merger Agreement and as delivered to the Administrative Agent on
the Signing Date); provided that the exception set forth in subclause (v) shall
not apply with respect to matters or Events that render untrue or incorrect any
of the representations and warranties set forth in Sections 3.4, 3.9(b),
3.13(h), 4.4, 4.9(b) and 4.13 of the Merger Agreement as in effect on the
Signing Date.  Notwithstanding the proviso to the preceding sentence, if an
Event described in any of subclauses (i), (ii), (iii) and (iv) of such provision
has had a disproportionate effect on the business, financial condition or
results of operations of the Parent and its Subsidiaries and the Company and its
Subsidiaries, taken as a whole, relative to other participants in the
pharmaceutical (including animal health, biotechnology and consumer health)
industry, then the incremental impact of such Event on the Parent and its
Subsidiaries and the Company and its Subsidiaries, taken as a whole, relative to
other participants in the pharmaceutical (including animal health, biotechnology
and consumer health) industry shall be taken into account for purposes of
determining whether an Availability Date Material Adverse Effect has occurred or
is reasonably expected to occur.
 
“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means the Company; provided that if the Parent shall have been
designated the Borrower pursuant to Section 2.18, then “Borrower” shall mean the
Parent.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Bridge Loan Facility” has the meaning assigned to such term in the preamble to
this Agreement, as such facility may be amended, amended and restated or
modified from time to time.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property or a combination thereof,
which obligations are required to be classified and accounted for as a capital
lease on a balance sheet of such Person under GAAP and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
 
“Capitalization” means at any time, the sum, without duplication, of (a) Total
Debt, (b) consolidated stockholders’ equity of the Credit Group, determined on a
consolidated basis in accordance with GAAP and (c) minority interests held by
the Credit Group as reflected on the consolidated balance sheet of the Credit
Group.
 
“Change in Control” means any of the following events:
 
(a)  any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (a) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), other than (i) the Company or (ii) any employee or director benefit
plan or stock plan of the Company or a Subsidiary of the Company or any trustee
or fiduciary with respect to any such plan when acting in that capacity or any
trust related to any such plan, is or becomes the “beneficial owner” (as such
term is used in Rule 13d-3 promulgated pursuant to the Exchange Act), directly
or indirectly, of more than 25% of the aggregate voting power of all Voting
Stock of the Company; provided that from the Closing Date, each reference in
this clause (a) to the Company shall be deemed to be a reference to the Parent;
 
(b)  during any period of 25 consecutive calendar months, a majority of the
Board of Directors of the Company shall no longer be composed of individuals (i)
who were members of said Board on the first day of such period, (ii) whose
election or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board or (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board; provided that from the Closing Date, each reference in this clause
(b) to the Company shall be deemed to be a reference to Parent; or
 
(c) on and after the Closing Date, the Company ceases to be a Wholly Owned
Subsidiary of the Parent.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to United States income taxation.
 
“Closing Date” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Company” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Loan Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $1,000,000,000.
 
“Contractual Obligation” means as to any Person, any obligation of such Person
under any agreement or instrument to which such Person is a party or by which it
or any of its Property is bound.
 
“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Facilities” has the meaning assigned to such term in the preamble to
this Agreement.
 
“Credit Group” means (i) prior to the Availability Date, the Company and its
Subsidiaries and (ii) on and after the Availability Date, the Parent and its
Subsidiaries (including the Company and its Subsidiaries).
 
“Credit Party” means (i) prior to the Availability Date, the Borrower and (ii)
on and after the Availability Date, the Borrower and each Guarantor.
 
“Default” means any Event of Default or any event that with notice or lapse of
time or both would become an Event of Default.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to comply with its obligation to fund
any portion of its Loans as required hereunder, (b) notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or generally under agreements in which it has committed to extend
credit, (c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans; provided that
any such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of an Equity Interest in such Lender or a parent company thereof by
a Governmental Authority or an instrumentality thereof.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire, or such other office of such Lender as such Lender
may from time to time notify the Borrower and the Administrative Agent.
 
“Effective Date” means the date on which the condition specified in Section
4.01(a) is satisfied.
 
“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a commercial bank organized under the Laws of the United States, or any
State thereof, and having total assets in excess of $10,000,000,000, (iv) a
commercial bank having total assets in excess of $10,000,000,000 or its
equivalent in the relevant foreign currency and organized under the laws of any
other country (or of any political subdivision of any other country) that (x) is
a member of the Organization for Economic Cooperation and Development (or any
successor thereto) (“OECD”) or (y) has concluded special lending arrangements
with the International Monetary Fund associated with its assets; provided that
in each case, such bank is acting through a branch or agency located in the
country in which it is organized or another country that is described in this
clause (iv), (v) the central bank of any country which is a member of the OECD,
(vi) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans for its own
account in the ordinary course of its business and having total assets in excess
of $10,000,000,000 or its equivalent in the relevant foreign currency, (vii) any
Approved Fund and (viii) any other Person approved by the Administrative Agent
and, unless an Event of Default shall have occurred and be continuing, the
Borrower, such approval not to be unreasonably withheld or delayed; provided
that none of the Borrower, any Affiliate of the Borrower or an individual shall
qualify as an Eligible Assignee.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Group directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company (or, from the Availability Date, the Parent), is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA and the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, or any
Lien shall arise in favor of the PBGC or a Plan on the property of the Company
or any ERISA Affiliate, (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by the Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan,
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of withdrawal liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; provided that,
from the Availability Date, each reference in this definition to the Company
shall be deemed to be a reference to the Parent.
 
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time notify the Borrower and the Administrative Agent.
 
“Event” has the meaning assigned to such term in the definition of Material
Adverse Change.
 
“Events of Default” has the meaning assigned to such term in Article 7.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any of the other Loan Documents, (a) any
Taxes imposed, deducted or withheld by reason of any present or former
connection between the Administrative Agent or such Lender or other recipient
(as the case may be) and the jurisdiction imposing such Taxes (other than solely
on account of the execution and performance of, the enforcement of any right
under or the receipt of any payment under, this Agreement or any of the other
Loan Documents), (b) any branch profits taxes imposed by the United States of
America or any comparable tax imposed by any foreign jurisdiction, and (c) in
the case of a Foreign Lender, any Tax imposed, deducted or withheld (i) that is
attributable to such Foreign Lender’s failure, inability or ineligibility at any
time during which such Foreign Lender is a party to this Agreement to deliver
the Internal Revenue Service forms and the Section 2.14(e) Certificate (as
applicable) described in Section 2.14(e) certifying that such Foreign Lender is
entitled to complete exemption from United States withholding taxation, except
to the extent such Foreign Lender’s failure is due to a Change in Tax Law
occurring after the date on which such Foreign Lender became a party to this
Agreement or the date (if any) on which such Foreign Lender changed its
Applicable Lending Office, or (ii) that is imposed on accrued amounts payable to
such Foreign Lender at the time of the assignment to such Foreign Lender and its
becoming a party to this Agreement, except to the extent that such Foreign
Lender’s assignor was entitled, at the time of such assignment, to receive
additional payments from the Borrower with respect to such accrued amounts
pursuant to Section 2.14(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the fee letter dated as of March 8, 2009 between JPMorgan
Chase Bank, N.A., J.P. Morgan Securities, Inc. and the Company.
 
“Financial Officer” of any Person means such Person’s chief financial officer,
principal accounting officer or treasurer or any officer of such Person who
succeeds to all or substantially all of the responsibilities thereof.
 
“Foreign Lender” means any Lender that is not a United States Person.
 
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property or services for the purpose of assuring the holder of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
deposit or collection in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Guarantor” means Parent and each Subsidiary of Parent that shall, at any time
from the Effective Date, become a “Guarantor” pursuant to Section 2.18, Section
5.09 or Section 10.09 (excluding, for the avoidance of doubt, any such entity
that is a Borrower as of the date of determination).
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit B hereto.
 
“Hazardous Materials” means all radioactive substances or wastes and all
hazardous or toxic substances or other wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or combination of such transactions.
 
“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or other similar
instruments, (b) all obligations of such Person to pay the deferred purchase
price of Property or services, except current accounts payable arising in the
ordinary course of business, (c) all Capital Lease Obligations of such Person,
(d) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Indebtedness is assumed
by such Person, (e) all Indebtedness of others Guaranteed by such Person, (f)
all reimbursement obligations or other obligations (other than contingent
obligations) with respect to bankers’ acceptances or letters of credit or
similar instruments created or issued at the request of such Person and (g) the
net liability of such Person under Hedging Agreements.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means the senior, unsecured, long-term Indebtedness for borrowed
money of (i) prior to the Availability Date, the Company and (ii) from the
Availability Date, the Parent, in either case that is not guaranteed by any
other Person (other than a Person that is at the time a Credit Party) or subject
to any other credit enhancements.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”) from LIBOR01 Page, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, charge, hypothecation, encumbrance or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, the Notes (if any), the Fee Letter and
each Guarantor Joinder Agreement.
 
“Loan Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Change” means that either (a) since December 31, 2008, there
has occurred any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts (each, an “Event”) or Events that have had
or would be reasonably expected to have, either individually or in the
aggregate, an Availability Date Material Adverse Effect, except that any effect
resulting from any matter disclosed in (i) the Saturn Disclosure Letter (as
defined in the Merger Agreement and as in effect on the Signing Date), (ii) the
Mercury Disclosure Letter (as defined in the Merger Agreement and as in effect
on the Signing Date) or (iii) the annual report on Form 10-K for the Company or
the Parent for the year ended December 31, 2008 (other than disclosures in the
“Risk Factors” or “Forward Looking Statements” sections of such reports or any
other disclosures in such reports to the extent they are similarly predictive or
forward-looking in nature) shall not be considered when determining whether an
Availability Date Material Adverse Effect shall have occurred under this clause
(a), or (b) since the Signing Date, there has occurred any Event or Events that
have had or would reasonably be expected to have, either individually or in the
aggregate, an Availability Date Material Adverse Effect.
 
“Material Adverse Effect” means (i) on any date on or prior to the Availability
Date, an Availability Date Material Adverse Effect and (ii) on any date after
the Availability Date, a material adverse effect on (a) the business, condition
(financial or otherwise) or operations of the Credit Group, (b) the ability of
the Credit Parties to perform any of their obligations hereunder or under the
other Loan Documents or (c) the rights or remedies of the Lenders or the
Administrative Agent hereunder or under the other Loan Documents.
 
“Maturity Date” means the date that is 364 days after the Availability Date or,
if such day is not a Business Day, the immediately preceding Business Day.
 
“Merger” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Merger Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s Rating” means at any time, the rating of Index Debt then most recently
announced by Moody’s.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Note” has the meaning assigned to such term in Section 2.07(e).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents that are imposed by a Governmental
Authority in a jurisdiction in which the Borrower is incorporated, organized,
managed and controlled or otherwise has a connection (other than solely as a
result of entering into, performing any obligations, receiving any payments or
enforcing any rights under, this Agreement or any of the other Loan Documents).
 
“Outside Closing Date” has the meaning assigned to such term in Section 4.01(f).
 
“Parent” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“PATRIOT Act” has the meaning assigned to such term in Section 9.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed for taxes that are not yet due or which are being contested in
compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or which are being contested in
compliance with Section 5.04;
 
(c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or obligations, and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (f) of Article 7;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property that arise in the ordinary course of business and do not
materially interfere with the ordinary conduct of business of any member of the
Credit Group;
 
(g) any Liens securing industrial development, pollution control or similar
revenue bonds; provided that such Lien is limited to the facility or facilities
constructed with the proceeds of such bonds;
 
(h) Liens on Property of any Subsidiary (other than any Credit Party) securing
Indebtedness owing by such Subsidiary to any member of the Credit Group;
 
(i) any Lien created under any Permitted Securitization; provided that such Lien
is limited to the Property (plus improvements on such Property) that is the
subject of such Permitted Securitization; and
 
(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Permitted Encumbrance referred to in
the foregoing clauses; provided that the outstanding principal amount of the
Indebtedness or obligations secured thereby is not increased.
 
“Permitted Securitization” means any transaction in which any member of the
Credit Group sells or otherwise transfers, without recourse to such Person
(other than in the case of breach of representation and other limited recourse
customary in securitization transactions), an interest in accounts receivable or
other present or future rights to payment and assets directly related thereto to
a special purpose entity that (a) borrows against such accounts receivable,
rights or assets, or (b) sells such accounts receivable, rights or assets to one
or more third party purchasers.
 
“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a trust, a joint venture, a limited liability company, an
unincorporated organization, or a government or any agency, instrumentality or
political subdivision thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower (or, from the
Availability Date, the Parent) or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
 
“Rating Level Change” means a change in the Moody’s Rating or S&P Rating (other
than as a result of a change in the rating system of such rating agency) that
results in a change from one Rating Level Period to another, which Rating Level
Change shall be effective on the date the relevant change in such rating is
first announced by Moody’s or S&P, as the case may be.
 
“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period; and:
 
(a)           “Rating Level 1 Period” means a period during which the S&P Rating
is at or above AA+ or the Moody’s Rating is at or above Aa1;
 
(b)           “Rating Level 2 Period” means a period that is not a Rating Level
1 Period during which the S&P Rating is at or above AA or the Moody’s Rating is
at or above Aa2;
 
(c)           “Rating Level 3 Period” means a period that is not a Rating Level
1 Period or a Rating Level 2 Period during which the S&P Rating is at or above
AA- or the Moody’s Rating is at or above Aa3;
 
(d)           “Rating Level 4 Period” means a period that is not a Rating Level
1 Period, a Rating Level 2 Period or a Rating Level 3 Period during which the
S&P Rating is at or above A+ or the Moody’s Rating is at or above A1; and
 
(e)           “Rating Level 5 Period” means a period that is not a Rating Level
1 Period, a Rating Level 2 Period, a Rating Level 3 Period or a Rating Level 4
Period;
 
provided that if the Moody’s Rating and the S&P Rating differ by more than one
rating level, then the applicable Rating Level Period shall be one level lower
than the Rating Level Period resulting from the application of the higher of
such ratings (for which purpose Rating Level 1 Period is the highest Rating
Level Period).
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Regulation D” and “Regulation U” means, respectively, Regulations D and U of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be amended or supplemented from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Loan Exposures and unused
Commitments representing more than 50% of the sum of the total Loan Exposures
and unused Commitments at such time.
 
“Requirement of Law” means, as to any Person, any law, treaty or regulation, or
any order of any Governmental Authority, that is applicable to or binding upon
such Person or any of its Property or to which such Person or such Property is
subject, and the certificate of incorporation, by-laws or other organizational
or governing documents of such Person.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“S&P Rating” means at any time, the rating of Index Debt then most recently
announced by S&P.
 
“SEC” means the Securities and Exchange Commission.
 
“Section 2.14(e) Certificate” has the meaning assigned to such term in Section
2.14(e).
 
“Senior Notes” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Significant Subsidiary” means, at any time, a Subsidiary that as of such time
satisfies the requirements of Rule 1-02(w) of Regulation S-X of the SEC as in
effect on the date of this Agreement.
 
“Signing Date” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”), any Person of
which at least a majority of the outstanding shares of Voting Stock is at the
time directly or indirectly owned or controlled by the parent, or by one or more
Subsidiaries of the parent, or by the parent and one or more
Subsidiaries.  Unless the context requires otherwise, “Subsidiary” shall refer
to (i) prior to the Availability Date, a Subsidiary of the Company and (ii) from
the Availability Date, a Subsidiary of the Parent.
 
“Subsidiary Guarantor” has the meaning assigned to such term in Section 10.03.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Debt” means, at any time and without duplication, the then aggregate
outstanding principal amount of all Indebtedness (other than Indebtedness
specified in clause (g) of the definition thereof) of the Credit Group at such
time, plus the aggregate principal amount then outstanding under Permitted
Securitizations, all determined on a consolidated basis in accordance with GAAP.
 
“Total Debt to Capitalization Ratio” means at any time, the ratio, expressed as
a percentage, of (a) Total Debt to (b) Capitalization.
 
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Company and Parent of the Merger Agreement and the consummation of the
Merger and the other transactions contemplated thereby, (b) the execution,
delivery and performance by the Credit Parties of the Loan Documents and loan
documentation with respect to the other Credit Facilities, (c) the issuance of
the Senior Notes, (d) the use of the proceeds of any of the foregoing or of any
permanent financing entered into to finance the Merger or refinance the Credit
Facilities and (e) the payment of fees in connection with the foregoing.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“United States” and “United States Person” have the meaning specified in Section
7701 of the Code.
 
“Voting Stock” means Equity Interests in a Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors, or persons exercising similar functions, of such Person.
 
“Wholly Owned Subsidiary” means with respect to any Person, any Subsidiary of
such Person, 100% of the Voting Stock of which (other than directors’ qualifying
shares or other shares held to satisfy legal or regulatory requirements), at the
time of any determination, is owned by such Person, or by one or more Wholly
Owned Subsidiaries of such Person, or such Person and one or more Wholly Owned
Subsidiaries of such Person.
 
Section 1.02.  Types of Borrowings.  Borrowings are classified for purposes of
this Agreement by reference to the Type of Loans comprising such Borrowing
(e.g., a “Eurodollar Borrowing” is a Borrowing comprised of Eurodollar Loans).
 
Section 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
Section 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
Article 2
The Credits
 
Section 2.01 .  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Loan Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.
 
Section 2.02 .  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and (ii) in the case of any such Loan made by an Affiliate of such Lender, such
Lender shall not be entitled to receive any greater payment under Section 2.12
or 2.14 than it would have received had the Lender, and not such Affiliate,
funded such Loan, and such Lender shall not be entitled to the benefits of
Section 2.14 with respect to any payments on or with respect to such Loan unless
such Affiliate complies with Section 2.14(e) as if it were the Lender.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000.  At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000;  provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same time.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
Section 2.03 .  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit C
hereto and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
Section 2.04 .  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (x) in the case of a Eurodollar Borrowing, 12:00
noon, New York City time and (y) in the case of an ABR Borrowing, 3:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
Section 2.05 .  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D hereto and signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing without the prior consent of the Required
Lenders and (ii) unless repaid, each Eurodollar Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.
 
Section 2.06 .  Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the Loan Exposures would exceed the total Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
Section 2.07 .  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request, through the Administrative Agent, that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender through the Administrative Agent a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent (each such promissory note, a “Note”).  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more Notes in such form payable to the order of the payee named therein (or, if
such Note is a registered note, to such payee and its registered assigns).
 
Section 2.08 .  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
 
(b) The Borrower shall notify the Administrative Agent by telephone of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before the
date of prepayment and (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:30 a.m., New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.
 
Section 2.09 .  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Facility Fee Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the earlier of (i) the Maturity Date and (ii)
the date of termination of the Commitments in their entirety; provided that, if
such Lender continues to have any Loan Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Loan Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Loan Exposure.  Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand.  All facility fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  To the extent that there is a change in the Applicable Facility Fee Rate
during any quarter period, the daily amount of the Commitment of each Lender
(whether used or unused) shall be computed and multiplied by the Applicable
Facility Fee Rate separately for each period during such quarter that such
Applicable Facility Fee Rate was in effect.
 
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times set forth in the Fee Letter.
 
(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
Section 2.10 .  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
Section 2.11 .  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 2.12 .  Increased Costs.  (a)  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 2.13 .  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 2.14 .  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes unless deduction of
such Taxes is required by law (or by the interpretation or administration
thereof); provided that if the Borrower shall be required by law (or by the
interpretation or administration thereof) to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions of such Indemnified Taxes
or Other Taxes (including deductions of such Indemnified Taxes or Other Taxes
applicable to additional sums payable under this Section 2.14(a)) the
Administrative Agent or any Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions of such Indemnified
Taxes or Other Taxes been made, (ii) the Borrower shall make such deductions of
such Indemnified Taxes or Other Taxes, and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, which written demand shall be made
within 60 days of the date the Administrative Agent or such Lender received
written demand for payment of any Indemnified Taxes or Other Taxes from the
relevant Governmental Authority, for the full amount of such Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes properly imposed or
asserted on or attributable to amounts payable under this Section 2.14(c)) paid
by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto. A certificate setting forth the amount of such payment or
liability and, in reasonable detail, the manner in which such amount shall have
been determined, delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be presumptive evidence
of such payment or liability absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to any Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date such Foreign Lender becomes a party to this
Agreement and on or before the date, if any, such Foreign Lender changes its
Applicable Lending Office (i) two duly executed and properly completed Internal
Revenue Service Forms W-8ECI or W-8BEN (with respect to the benefit of an income
tax treaty), or successor forms, certifying to such Foreign Lender’s entitlement
to a complete exemption from United States withholding tax with respect to all
payments to be made to it under the Loan Documents, or (ii) if such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
either (x) the forms referred to in clause (i) above certifying to such Foreign
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to all payments to be made to it under the Loan Documents, or (y)
two duly executed and properly completed Internal Revenue Service Forms W-8BEN
(or successor forms) and a duly executed certificate substantially in the form
of Exhibit E (any such certificate, a “Section 2.14(e) Certificate”); provided
that in the event that a Foreign Lender is not classified as a corporation for
United States federal income tax purposes, such Foreign Lender shall take any
actions necessary and shall deliver to the Borrower and the Administrative Agent
all additional (or alternative) Internal Revenue Service forms and Section
2.14(e) Certificates necessary to fully establish such Foreign Lender’s
entitlement to a complete exemption from United States withholding tax on all
payments to be made to it under the Loan Documents (including causing its
partners, members, beneficiaries or owners, or their beneficial owners, to take
any actions and deliver any Internal Revenue Service forms and Section 2.14(e)
Certificates necessary to establish such exemption). In addition, each Foreign
Lender shall deliver such Internal Revenue Service forms and the Section 2.14(e)
Certificate (as applicable) to the Company, the Borrower and the Administrative
Agent promptly upon the obsolescence, inaccuracy or invalidity of any such
Internal Revenue Service forms or Section 2.14(e) Certificate previously
delivered by such Foreign Lender pursuant to this Section 2.14(e) unless such
Foreign Lender is not legally able to deliver such Internal Revenue Service
forms or Section 2.14(e) Certificate.
 
(f) Each Lender agrees that, before making a demand under this Section 2.14, it
shall use reasonable efforts (consistent with its legal and regulatory
restrictions) to designate a different Applicable Lending Office or assign its
rights and obligations hereunder to another of its offices, branches or
affiliates if the making of such a designation or assignment will avoid the need
for, or reduce the amount of, any additional amounts that would otherwise
thereafter accrue and will not, in the reasonable judgment of such Lender,
require such Lender to incur a cost or expense, or legal or regulatory
disadvantage, determined by such Lender to be material. Upon any such change in
any Applicable Lending Office or assignment, such Lender shall provide or cause
to be provided to the Administrative Agent and the Borrower the appropriate form
specified in Section 2.14(e).
 
(g) If the Borrower pays any additional amount or indemnity payment pursuant to
this Section 2.14 with respect to the Administrative Agent or any Lender, the
Administrative Agent or such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that the Administrative Agent or such Lender shall have no obligation
to use such reasonable efforts if either (i) it is in an excess foreign tax
credit position, (ii) it believes in good faith, in its sole discretion, that
claiming a refund or credit would cause adverse tax consequences to it or (iii)
no such refund or credit is available under applicable laws. In the event that
the Administrative Agent or such Lender receives such a refund or credit, the
Administrative Agent or such Lender shall promptly pay to the Borrower an amount
that the Administrative Agent or such Lender reasonably determines is equal to
the net tax benefit obtained by the Administrative Agent or such Lender as a
result of such payment by the Borrower. Nothing contained in this Section
2.14(g) shall require the Administrative Agent or such Lender to disclose or
detail the basis of its calculation of the amount of any net tax benefit or its
determination referred to in the proviso to the first sentence of this Section
2.14(g) to the Borrower or any other party.
 
(h) Should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes; provided that, in
the reasonable judgment of the Borrower, such steps shall not subject the
Borrower to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Borrower in any material respect.
 
Section 2.15 .  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Section 2.12,
2.13, 2.14 or 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
Section 2.16 .  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.12, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) If any Lender (i) requests compensation under Section 2.12, or if the
Borrower is required to make a payment to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, (ii) becomes a
Defaulting Lender, or (iii) refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders; then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04, with the Borrower or the replacement Lender paying
the processing and recording fee), all of its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (w) the Borrower shall have received the prior written consent of the
Administrative Agent to such assignment (to the extent such consent would
otherwise be required pursuant to Section 9.04 or the definition of “Eligible
Assignees”), which consent shall not unreasonably be withheld, (x) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) (in the case of a Defaulting Lender, excluding, for the avoidance of
doubt, any amount to which such Defaulting Lender is not entitled in accordance
with Section 2.17), (y) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in or
elimination of such compensation or payments in the future and (z) in the case
of clause (iii) above, such assignee consents to such amendment, waiver or other
modification.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
Section 2.17 .  Defaulting Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) for so long as such Lender is a Defaulting Lender, fees under Section
2.09(a) shall not accrue on the unused Commitment of such Defaulting Lender; and
 
(b) neither the Commitment nor the Loans of such Defaulting Lender shall be
included in determining whether all Lenders, all affected Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; provided
further that no waiver, amendment or modification of the type described in
clause (i), (ii) or (iii) of the first proviso to Section 9.02(b) may be made
without the written consent of any Defaulting Lender affected thereby.
 
The Administrative Agent shall provide to any Lender determined by the
Administrative Agent to be a “Defaulting Lender” written notice of such
determination (and shall provide a copy of such written notice to the Borrower).
 
Section 2.18 .  Borrower Designation.  The Company and the Parent may elect to
designate the Parent to be the “Borrower” hereunder by executing and delivering
to the Administrative Agent, not later than 10 Business Days (or such shortened
period as the Administrative Agent may agree) prior to the Availability Date (a)
documentation reasonably satisfactory to the Administrative Agent pursuant to
which (i) the Parent expressly assumes all obligations of the Borrower hereunder
and (ii) the Company becomes a Guarantor of the Parent’s obligations as Borrower
hereunder and (b) such certificates and opinions of counsel with respect thereto
(which shall be consistent with such documentation deliverable by the Company
pursuant to Section 4.01) as the Administrative Agent may reasonably request,
all of which shall be reasonably satisfactory to the Administrative
Agent.  Subject to delivery of such items as aforesaid, with effect from the
Availability Date, (a) the Parent shall be the Borrower for all purposes
hereunder and shall have all the rights and obligations of the Borrower
hereunder (including being entitled to borrow Loans subject to the terms and
conditions of this Agreement) and (b) the Company shall be a “Guarantor” for all
purposes hereunder and shall have all of the rights and obligations of a
Guarantor hereunder.  The Lenders agree that the Administrative Agent may make
such technical or conforming changes to the terms of the Loan Documents as it
shall deem necessary to effect the foregoing.  The Administrative Agent shall
provide prompt written notice to the Lenders of any election made by the Company
and the Parent pursuant to this Section 2.18.
 
ARTICLE 3
Representations and Warranties
 
On the Effective Date, on the Availability Date and (subject to the limitations
in Section 4.02) on the date of each Borrowing hereunder, each Credit Party
represents and warrants to the Administrative Agent and the Lenders that:
 
Section 3.01 .  Organization; Corporate Power and Authority.  Each Credit Party
(a) is duly incorporated, validly existing and in good standing under the laws
of its jurisdiction of organization, (b) has all necessary corporate, limited
liability company or partnership power and authority to own and operate all of
its material Property, to lease the material Property which it operates as
lessee and to conduct the business in which it is currently engaged and (c) is
duly qualified as a foreign corporation, limited liability company or
partnership and in good standing under the laws of each jurisdiction where the
ownership, lease or operation by it of its Property or the conduct of its
business requires such qualification, except to the extent that the failure to
so qualify or be in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 3.02 .  Due Authorization and Enforceability.  Each Credit Party has
full power and authority to make and perform this Agreement and the other Loan
Documents to which it is party, all corporate and other action required to
authorize the making and performance by each Credit Party of this Agreement and
the other Loan Documents to which it is party has been duly taken; and this
Agreement has been duly executed and delivered and constitutes, and each of the
other Loan Documents to which it is party when duly executed and delivered by
such Credit Party and the other parties thereto will constitute, legal, valid
and binding obligations of such Credit Party, enforceable against such Credit
Party in accordance with their respective terms, except in each case as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought by proceedings in equity or
at law).
 
Section 3.03 .  No Conflict.  The making and performance by each Credit Party of
this Agreement and the other Loan Documents to which it is party and the use of
the proceeds of the Loans do not and will not violate any material Requirement
of Law or any material Contractual Obligation binding upon such Credit Party or
any of its Subsidiaries, and do not and will not result in or require the
creation or imposition of any material Lien on any material Property of such
Credit Party or any of its Subsidiaries.
 
Section 3.04 .  Governmental Approvals.  No authorization, approval, license,
registration or consent of any Governmental Authority is necessary for the
making and performance by any Credit Party of this Agreement and the other Loan
Documents to which it is party or to render this Agreement and the other Loan
Documents to which it is a party legal, valid, binding and enforceable against
such Credit Party.
 
Section 3.05 .  Financial Statements.  (a)  On or prior to the Effective Date,
the Company has delivered to the Lenders and the Administrative Agent a copy of
the consolidated balance sheet of the Company and its consolidated Subsidiaries
as at December 31, 2008, and the related consolidated statements of income,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the fiscal year then ended, setting forth in comparative form
the corresponding figures for the preceding fiscal year and accompanied by an
opinion of independent certified public accountants of recognized national
standing stating that such financial statements present fairly, in all material
respects, the consolidated financial position and results of operations of the
Company and its consolidated Subsidiaries as at the end of, and for, such fiscal
year.  All such financial statements were prepared in accordance with GAAP,
consistently applied, except as otherwise noted therein, and present fairly, in
all material respects, the consolidated financial position and results of
operations of the Company and its consolidated Subsidiaries in accordance with
GAAP, consistently applied, as at the end of, and for, the respective periods
covered thereby.
 
(b) On or prior to the Availability Date, Parent has delivered to the Lenders
and the Administrative Agent a copy of the consolidated balance sheet of Parent
and its consolidated Subsidiaries as at December 31, 2008, and the related
consolidated statements of income, stockholders’ equity and cash flows of Parent
and its consolidated Subsidiaries for the fiscal year then ended, setting forth
in comparative form the corresponding figures for the preceding fiscal year and
accompanied by an opinion of independent certified public accountants of
recognized national standing stating that such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations of Parent and its consolidated Subsidiaries as at the end
of, and for, such fiscal year.  All such financial statements were prepared in
accordance with GAAP, consistently applied, except as otherwise noted therein,
and present fairly, in all material respects, the consolidated financial
position and results of operations of Parent and its consolidated Subsidiaries
in accordance with GAAP, consistently applied, as at the end of, and for, the
respective periods covered thereby.
 
(c) There has not been a Material Adverse Change.  
 
Section 3.06 .  No Event of Default.  No Event of Default has occurred and is
continuing.
 
Section 3.07 .  Ownership of Patents and other Intellectual Property.  Each
Credit Party and its Significant Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Credit Party and its
Significant Subsidiaries does not infringe upon the rights of any other Person,
except for any such failures to own or license and infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
Section 3.08 .  Litigation.  Other than as disclosed in the Company’s or the
Parent’s filings with the SEC there are no actions, suits, investigations or
proceedings by or before any Governmental Authority or arbitrator pending
against or, to the knowledge of any Credit Party, threatened against or
affecting any Credit Party or any of its Subsidiaries or against any of their
respective Property as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
Section 3.09 .  Compliance with Laws.  (a)  Neither any Credit Party nor any of
its Significant Subsidiaries has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law that has caused such Credit Party or any
Significant Subsidiary to become subject to any Environmental Liability, or has
received notice of any claim with respect to any such Environmental Liability,
except with regard to any such failure to comply, non-compliance or
Environmental Liability, that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(b) Each Credit Party and each of its Significant Subsidiaries is in compliance
with all laws and all regulations and orders of any Governmental Authority
applicable to it or its Property, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 3.10 .  Investment Company Act.  No Credit Party is, or is “controlled”
by, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 3.11 .  Margin Regulations.  No Credit Party or its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U; and no part of the proceeds of the Loans will be used
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying any such margin stock.
 
Section 3.12 .  Payment of Taxes.  Each Credit Party and its Significant
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes which are not yet delinquent or not
yet in default, (b) Taxes that are being contested in good faith by appropriate
proceedings and for which such Credit Party or such Significant Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (c) to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
 
Section 3.13 .  ERISA Events.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
Section 3.14 .  Use of Proceeds.  The Borrower will use the proceeds of the
Loans for its general corporate purposes, including without limitation, to fund
the Merger (including expenses in connection with the Merger) and to support
commercial paper of the Credit Group.
 
ARTICLE 4
Conditions
 
Section 4.01 .  Availability Date.  The Commitments of the Lenders to make Loans
hereunder shall not be available for Borrowing hereunder until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the
Availability Date) of Fried, Frank, Harris, Shriver & Jacobson LLP and Jon
Filderman, or such other counsel as shall be reasonably satisfactory to the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent and covering such matters relating to the Borrower,
each Guarantor, the Loan Documents (other than the Fee Letter) or the
Transactions as the Administrative Agent shall reasonably request.  The Borrower
hereby requests such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Parent, the Company and each other Guarantor
(if any) attaching copies of its certificate of incorporation and by-laws, a
good standing certificate for it and resolutions of its Board of Directors
authorizing execution, delivery and performance of this Agreement and the other
Loan Documents to which it is a party.
 
(d) The Administrative Agent shall have received an incumbency certificate of an
officer of the Parent, the Company and each other Guarantor (if any) in respect
of each of the officers who are authorized to sign this Agreement and the other
Loan Documents to which each is a party on its behalf  and who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement, the other Loan Documents
and the transactions contemplated hereby and thereby.
 
(e) (i) The representations and warranties of the Credit Parties set forth in
this Agreement shall be true and correct on and as of the Availability Date
(giving effect to the Transactions and any Borrowing occurring on the
Availability Date); and (ii) no Default shall have occurred and be continuing as
of the Availability Date (giving effect to the Transactions and any Borrowing
occurring on the Availability Date), and the Administrative Agent shall have
received a certificate, dated the Availability Date and signed by the Financial
Officer of the Borrower confirming the matters referred to in clause (i) and
clause (ii).
 
(f) The Merger shall be consummated (i) on or before December 8, 2009 or,
subject to the provisions of the Merger Agreement, such later date (not later
than March 8, 2010) to which the “End Date” is extended in accordance with the
terms of the Merger Agreement as in effect on the Signing Date (the “Outside
Closing Date”) and (ii) in accordance with the terms of the Merger Agreement as
in effect on the Signing Date (and no provision or condition thereof shall have
been waived, amended, supplemented or otherwise modified in any respect
materially adverse to the Company, the Lenders or the Administrative Agent
without the Required Lenders’ prior written consent, not to be unreasonably
withheld).
 
(g) The Lenders and the Administrative Agent shall have received all fees and
invoiced expenses due and payable by the Credit Parties on or prior to the
Availability Date, including, (x) fees payable on or prior to the Availability
Date pursuant to the Fee Letter and (y) reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Credit Parties
hereunder and under the Fee Letter.
 
(h) The Administrative Agent shall have received a certificate from the Chief
Financial Officer of the Company certifying that the ratio of Total Debt to
Capitalization of the Credit Group (giving pro forma effect to the Transactions)
as of the last day of the fiscal quarter most recently ended at least 45 days
prior to the Availability Date shall not exceed 60%.
 
(i) The Parent (and any other guarantor of any of the other Credit Facilities or
the Senior Notes) shall have executed and delivered a Guarantor Joinder
Agreement, together with such certificates and opinions of counsel with respect
thereto as the Administrative Agent may reasonably request, all of which shall
be in customary form reasonably satisfactory to the Administrative Agent;
provided that Parent shall not be required to have so delivered a Guarantor
Joinder Agreement if it shall have been designated the Borrower, and the Company
shall have become a Guarantor, in each case in accordance with Section 2.18.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Availability Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m., New York City time, on the Outside Closing Date (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
 
Section 4.02 .  Each Borrowing Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions (except, in the case of clauses (b) and (c), for any
Borrowing to be made on the Availability Date as to which the conditions in
Section 4.01 shall apply):
 
(a) The Administrative Agent shall have received a written Borrowing Request in
accordance with Section 2.03.
 
(b) The representations and warranties of the Credit Parties set forth in this
Agreement (other than Section 3.05(c) and 3.08) shall be true and correct on and
as of the date of such Borrowing.
 
(c) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (b)
and (c) of this Section.
 
ARTICLE 5
Affirmative Covenants
 
So long as any principal of or interest on any Loan or any other amount payable
under this Agreement or any other Loan Document shall remain unpaid (other than
contingent indemnification obligations) or any Lender shall have any Commitment
hereunder, each Credit Party covenants and agrees that:
 
Section 5.01 .  Financial Statements.  The Borrower will furnish to the
Administrative Agent and each Lender:
 
(a) within 90 days after the end of each fiscal year of the Parent, a copy of
the consolidated balance sheet of the Parent and its consolidated Subsidiaries
for such fiscal year, and the related consolidated statements of income,
stockholders’ equity and cash flows of the Parent and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the corresponding figures for the preceding fiscal year and accompanied by
an opinion of independent certified public accountants of recognized national
standing stating that such financial statements present fairly, in all material
respects, the consolidated financial position and results of operations of the
Parent and its consolidated Subsidiaries in accordance with GAAP (without
qualification as to going concern or scope of audit), consistently applied, as
at the end of, and for, such fiscal year (provided that the Credit Parties need
not deliver the foregoing to the extent that the Parent has timely filed its
Annual Report on Form 10-K in respect of such fiscal year);
 
(b) prior to the Availability Date, within 45 days after the end of each of the
first three fiscal quarters of the Company, a copy of the unaudited consolidated
balance sheet of the Company and its consolidated Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statements of income,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the portion of such fiscal year then ended, setting forth in
each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year (provided that the Credit Parties need not
deliver the foregoing to the extent that the Company has timely filed its
Quarterly Report on Form 10-Q in respect of such fiscal quarter), and
accompanied by a certificate of a Financial Officer of the Company stating that
said financial statements fairly present, in all material respects, subject to
normal year-end audit adjustments, the consolidated financial position and
results of operations of the Company and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period;
 
(c) from the Availability Date, within 45 days after the end of each of the
first three fiscal quarters of the Parent, a copy of the unaudited consolidated
balance sheet of the Parent and its consolidated Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statements of income,
stockholders’ equity and cash flows of the Parent and its consolidated
Subsidiaries for the portion of such fiscal year then ended, setting forth in
each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year (provided that the Credit Parties need not
deliver the foregoing to the extent that the Parent has timely filed its
Quarterly Report on Form 10-Q in respect of such fiscal quarter), and
accompanied by a certificate of a Financial Officer of the Parent stating that
said financial statements fairly present, in all material respects, subject to
normal year-end audit adjustments, the consolidated financial position and
results of operations of the Parent and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period;
 
(d) promptly from time to time, such documentation and other information as any
Lender may reasonably request through the Administrative Agent in order to allow
such Lender to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and
 
(e) promptly from time to time, such other information concerning the Credit
Parties and their Subsidiaries and their respective businesses as any Lender may
reasonably request through the Administrative Agent.
 
Section 5.02 .  Notices of Material Events.  The Credit Parties will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default of which any Credit Party has knowledge, and
of any Event of Default;
 
(b) the occurrence of a Rating Level Change;
 
(c) the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect; and
 
(d) the availability of all periodic and other reports, proxy statements and
other materials filed by any Credit Party or any of their respective
Subsidiaries with the SEC or with any national securities exchange, or
distributed by the Company or, following the Availability Date, the Parent to
its shareholders generally, as the case may be.
 
Section 5.03 .  Existence and Conduct of Business.  (a)  Each Credit Party (i)
will preserve, renew and keep in full force and effect its legal existence and
(ii), except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, will preserve, renew and keep
in full force and effect the legal existence of its Significant Subsidiaries;
provided that the foregoing provisions of this Section 5.03(a) shall not be
deemed to prohibit any merger, consolidation, liquidation or dissolution
expressly permitted under Section 6.02.
 
(b) Except to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect, each Credit Party will, and will cause
each of its Significant Subsidiaries to, (i) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business and (ii) assure that it does not enter into any
business which is material to the Credit Group taken as a whole, other than the
business in which the Credit Group is engaged on the Effective Date and
businesses related to or complimentary to such existing businesses.
 
Section 5.04 .  Payment of Tax Liabilities.  Each Credit Party will, and will
cause each of its Significant Subsidiaries to, pay its material Taxes,
assessments and other governmental charges before the same shall become
delinquent or in default, except to the extent that (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and such
Credit Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP (or in the case of Significant
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
the applicable jurisdictions), or (b) the failure to make any such payment could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.05 .  Maintenance of Properties; Maintenance of Insurance.  Each
Credit Party will, and will cause each of its Significant Subsidiaries to, (a)
keep and maintain all material Property useful and necessary in its business in
good working order and condition, except (i) ordinary wear and tear, (ii) any
casualty, loss, damage, destruction or other similar loss with respect to real
or personal Property or improvements or (iii) any taking by a Governmental
Authority of Property, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner, and (b) maintain
self-insurance or insurance with financially sound and reputable insurance
companies (which may include captive insurers), and maintain such other
insurance, in at least such amounts and against at least such risks as is
customarily maintained by companies in the United States engaged in the same or
similar businesses, and will furnish to the Administrative Agent, upon its
written request, information in reasonable detail as to the insurance so
carried.
 
Section 5.06 .  Maintenance of Books and Records.  Each Credit Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP are made of all
dealings and transactions in relation to its business and activities.
 
Section 5.07 .  Visitation Rights.  Each Credit Party will, and will cause each
of its Significant Subsidiaries to, permit representatives designated by the
Administrative Agent or any Lender to visit and inspect its Property, to examine
and make extracts from its books and records (other than materials protected by
the attorney-client privilege and materials which such Credit Party or its
Subsidiaries may not disclose without violation of a confidentiality obligation
binding upon it), and to discuss its business, operations, finances and
condition with its officers and independent accountants; provided that such
Credit Party shall be given reasonable advance notice of any request of the
Administrative Agent in respect of any of the foregoing, none of the foregoing
shall occur outside normal office hours, and none of the foregoing shall be
conducted in a manner that materially interferes with the ordinary conduct of
the business of such Credit Party or such Subsidiary; provided that when an
Event of Default has occurred and is continuing, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors),
may do any of the foregoing at the expense of the Credit Parties at any time
during normal business hours and without advance notice.
 
Section 5.08 .  Compliance with Laws.  Each Credit Party will, and will cause
each of its Subsidiaries to, comply with all Requirements of Law applicable to
it or its Property, including, without limitation, compliance with ERISA and all
Environmental Laws, except to the extent the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
Section 5.09 .  Additional Guarantors.  If any Subsidiary of the Parent shall at
any time guarantee the obligations of the Parent or the Company under any other
Credit Facility or under the Senior Notes, the Credit Parties shall cause such
Subsidiary to simultaneously execute and deliver a Guarantor Joinder Agreement,
together with such certificates and opinions of counsel with respect thereto as
the Administrative Agent may reasonably request, all of which shall be in
customary form reasonably satisfactory to the Administrative Agent.
 
ARTICLE 6
Negative Covenants
 
So long as any principal of or interest on any Loan or any other amount payable
under this Agreement or any other Loan Document shall remain unpaid (other than
contingent indemnification obligations) or any Lender shall have any Commitment
hereunder, each Credit Party covenants and agrees that:
 
Section 6.01 .  Liens.  No Credit Party will, and no Credit Party will permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any Property of the Company or any Subsidiary existing on the
Effective Date and described in Schedule 6.01; provided that (i) such Lien shall
not apply to any other Property (except improvements on such Property) of any
Credit Party or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and any extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof or secured thereby;
 
(c) any Lien existing on (x) any Property prior to the acquisition thereof by
any Credit Party or any Subsidiary, (y) any Property of any Person that becomes
a Subsidiary after the date hereof  (other than, with respect to the Company and
its Subsidiaries, as a direct result of the Merger) prior to the time such
Person becomes a Subsidiary or (z) any Property of Parent or any Subsidiary of
Parent (excluding the Company and its Subsidiaries) prior to the Availability
Date; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, such Person becoming a Subsidiary or the
Merger, as the case may be, (ii) such Lien shall not apply to any other Property
of any Credit Party or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition, the date
such Person becomes a Subsidiary or the Availability Date, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof or secured thereby;
 
(d) purchase money Liens or purchase money security interests upon or in any
Property acquired or held by any Credit Party or any Subsidiary in the ordinary
course of business to secure the purchase price of such Property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such Property, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof or secured thereby;
 
(e) Liens securing Indebtedness incurred prior to, at the time of, or within 12
months after the completion of the construction, alteration, repair or
improvement of any Property for the purpose of financing all or part of the cost
thereof and any Lien to the extent that it secures Indebtedness which is in
excess of such costs and for the payment of which recourse may be had only
against such Property, and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof or secured thereby;
 
(f) Liens on Property subject to escrow or similar arrangements established in
connection with litigation settlements; and
 
(g) other Liens securing Indebtedness in an aggregate principal amount at any
time not exceeding an amount equal to 15% of consolidated stockholders’ equity
of the Credit Group as determined on a consolidated basis in accordance with
GAAP, as of the date of the financial statements then most recently delivered or
filed under Section 5.01(a), (b) or (c).
 
Section 6.02 .  Mergers and Other Fundamental Changes.  No Credit Party will
merge or consolidate with any other Person, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of related transactions)
all or substantially all of its Property (whether now owned or hereafter
acquired), or liquidate or dissolve; provided that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing any Person may merge with a Credit Party in a transaction in
which the Credit Party is the surviving corporation; provided further that in
the case of a merger between Credit Parties to which the Borrower is a party,
the Borrower shall be the surviving corporation.
 
Section 6.03 .  Total Debt to Capitalization Ratio.  The Credit Parties will not
at any time permit the Total Debt to Capitalization Ratio as of the end of any
fiscal quarter to exceed 60%.
 
ARTICLE 7
Events of Default
 
Section 7.01 .  Events of Default.  If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:
 
(a) (i) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof or (ii) the Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (i) of this clause) payable under this Agreement or under
any other Loan Document when due in accordance with the terms hereof, and such
failure referred to in this clause (ii) shall continue unremedied for a period
of three or more Business Days;
 
(b) (i) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02 or (with respect to legal
existence) 5.03 or in Article 6 or (ii) any Credit Party shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement or
any other Loan Document (other than those specified in clause (a) or (b)(i) of
this Article 7, and such failure referred to in this clause (ii) shall continue
unremedied for a period of 30 or more days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in this Agreement or in any other Loan Document or in any amendment
or modification hereof or thereof, or in any report, certificate, document or
financial or other statement required to be furnished or filed at any time under
Article 3, Section 5.01 or 5.02 of this Agreement or any other Loan Document or
any such amendment or modification, shall prove to have been incorrect or
misleading in any material respect on or as of the date made or deemed made;
 
(d) (i) any Credit Party or any of its Significant Subsidiaries shall commence
any case, proceeding or other action (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts or (y)
seeking appointment of a receiver, trustee, custodian, conservator or similar
official for it or for all or any substantial part of its Property, or any
Credit Party or any such Significant Subsidiary shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party or any such Significant Subsidiary any case, proceeding or other
action of a nature referred to in clause (i) above which results in the entry of
an order for relief or any such adjudication or appointment, or remains
undismissed, undischarged or unbonded for a period of 60 or more days; or (iii)
there shall be commenced against any Credit Party or any such Significant
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its Property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Credit Party
or any such Significant Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any of the acts
referred to in clauses (i), (ii) or (iii) above; or (v) any Credit Party or any
such Significant Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due;
 
(e) an ERISA Event shall occur that, when taken together with any other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect;
 
(f) one or more judgments or orders for the payment of money in an aggregate
amount of $200,000,000 or more shall be entered against any Credit Party or any
of its Significant Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of 30 or more consecutive days during which
execution shall not be effectively stayed or vacated; provided that any such
judgment shall not be an Event of Default under this clause (f) if and to the
extent that (i) the amount of such judgment is covered by a valid and binding
policy of insurance between the defendant and the insurer and (ii) such insurer
has been notified of, and has not disputed in writing, the claim (or the amount
of the claim) made for payment of such judgment;
 
(g) any Credit Party or any of its Subsidiaries shall default (i) in any payment
of principal of or interest on any other Indebtedness the principal amount of
which is $200,000,000 or more, in the aggregate for the Credit Group, beyond any
period of grace (if any) provided in the agreement or instrument creating or
evidencing such Indebtedness or (ii) in the performance or observance of any
other agreement, term or condition contained in any such agreement or
instrument, or any event of default or other event shall occur, if the effect of
such default, event of default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be redeemed,
repurchased or mandatorily prepaid, prior to its stated maturity;
 
(h) a Change in Control shall occur; or
 
(i) any Guarantor’s Affiliate Guarantee shall at any time cease to be in full
force and effect or otherwise fail to constitute a valid and binding agreement
of such Guarantor (except as expressly permitted hereunder, including Section
10.04 or in the other Loan Documents) or any party shall so assert in writing;
 
THEREUPON: (1) in the case of an Event of Default other than an Event of Default
of the kind referred to in clause (d) of this Article 7 with respect to any
Credit Party, the Administrative Agent (A) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, cancel the
Commitments and/or (B) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the principal amount of,
and the accrued interest on, the Loans then outstanding and all other amounts
payable by the Borrower hereunder and under the Notes (if any) to be forthwith
due and payable all without presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by each Credit Party (except
as expressly provided in this Article 7); and (2) in the case of the occurrence
of an Event of Default of the kind referred to in paragraph (d) of this Article
7 with respect to any Credit Party, the Commitments shall be automatically
cancelled and the principal amount of, and the accrued interest on, the Loans
then outstanding and all other amounts payable by the Borrower hereunder and
under the Notes shall become automatically due and payable all without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Credit Party (except as expressly provided in
this Article 7).
 
ARTICLE 8
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving at least fifteen days advance written notice thereof to the Lenders and
the Borrower.  Upon any such resignation, the Required Lenders shall have the
right to appoint a successor, which successor shall be approved by the Borrower
(such approval (x) not to be unreasonably withheld or delayed and (y) not to be
required following the occurrence and during the continuance of an Event of
Default; provided that during the continuance of an Event of Default, such
appointment shall be made in consultation with the Borrower).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.
 
ARTICLE 9
Miscellaneous
 
Section 9.01 .  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at Merck & Co., Inc., One Merck Drive, P.O. Box
1000, Whitehouse Station, New Jersey 08889-0100, Attention of Treasurer and
Attention of Chief Financial Officer (Telecopy No. (908) 735-1275), with a copy
to Fried, Frank, Harris, Shriver & Jacobson, LLP, One New York Plaza, New York,
New York 10004, Attention of F. William Reindel, Esq. (Telecopy No. (212)
859-8472);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Thai Pham (Telecopy No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Dawn Lee
Lum  (Telecopy No. (212) 270-3279);
 
and
 
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 9.02 .  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders under the Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provision of any Loan Document or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
 
(b) No Loan Document (other than the Fee Letter) nor any provision thereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase  the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or (vi) release any Affiliate Guarantee, (excluding, for the
avoidance of doubt, any release pursuant to Section 10.04(c) which shall occur
in accordance with the terms of such Section 10.04(c)) without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent; and
provided further that the Administrative Agent may, with the written consent of
the Borrower but without the consent of any other Lender, amend, modify or
supplement the Loan Documents (i) to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender, (ii) to reflect any change in the
Company’s and the Parent’s name occurring on or prior to the Closing Date and
(iii) as contemplated by the final sentence of Section 2.18.
 
Section 9.03 .  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to any special counsel and up to one local
counsel in each applicable local jurisdiction) for all Persons indemnified under
this clause(a) unless, (w) in the written opinion of outside counsel reasonably
satisfactory to the Borrower and the Administrative Agent, representation of all
such indemnified persons would be inappropriate due to the existence of an
actual or potential conflict of interest; (x) the Administrative Agent or any
such Lender shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
other indemnified persons; (y) the Administrative Agent or any such Lender shall
have reasonably concluded that it otherwise has interests divergent from those
of the indemnified persons; or (z) the Borrower shall authorize in writing the
Administrative Agent or any such Lender to employ separate counsel at the
Borrower’s expense.
 
(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result, of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by any member of the Credit
Group, or any Environmental Liability related in any way to any member of the
Credit Group or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other member of the Credit Group against any Indemnitee for material
breach of such Indemnitee’s express obligations hereunder (including, for the
avoidance of doubt, any failure by such Indemnitee to comply with its obligation
to fund any portion of its Loans as required hereby) or under any other Loan
Document, if the Borrower or such other member of the Credit Group has obtained
a final and non-appealable judgment in its favor on such claim as determined by
a court of competent jurisdiction.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such; and provided further
that any such payment by any Lender shall not affect the Borrower’s obligations
pursuant to paragraph (a) or (b) of this Section.
 
(d) To the extent permitted by applicable law, no Credit Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated thereby, the Transactions,
any Loan or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 9.04 .  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) each assignment shall be to an Eligible Assignee;
 
(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or an integral
multiple of $1,000,000 in excess thereof) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Group) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and the principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(c) as though it were a Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 9.05 .  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to the Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
 
Section 9.06 .  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
Section 9.07 .  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 9.08 .  Right of Set-off.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Credit
Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
Section 9.09 .  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York; provided that with respect to whether an
Availability Date Material Adverse Effect shall have occurred, and claims
relating thereto, such matters shall be governed by and construed in accordance
with the laws of the State of New Jersey.
 
(b) Each Credit Party irrevocably and unconditionally submits, for itself and
its Property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against any Credit Party
or its properties in the courts of any jurisdiction.
 
(c) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
Section 9.10 .  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.11 .  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12 .  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority; provided that, except with respect to any audit or
examination conducted by bank accountants or by any governmental bank regulatory
authority exercising examination or regulatory authority, the Administrative
Agent or such Lender, as applicable, shall use reasonable efforts to promptly
notify the Borrower of such disclosure (unless such disclosure is not legally
permissible), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction, or any actual or prospective
credit insurance provider, relating to the Borrower and its obligations, (g)
with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Credit Group or its business, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 9.13 .  USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.
 
ARTICLE 10
Affiliate Guarantees
 
Section 10.01 .  Affiliate Guarantees.  Each Guarantor unconditionally
guarantees the full and punctual payment when due (whether at stated maturity,
upon acceleration or otherwise) of the principal of and interest on any and all
Loans and all other amounts whatsoever from time to time owing to the Lenders or
the Administrative Agent or any of them by the Borrower under this Agreement and
the other Loan Documents in each case strictly in accordance with the terms
thereof (the “Guaranteed Obligations”).  Upon failure by the Borrower to pay any
Guaranteed Obligation punctually when due, each Guarantor shall forthwith on
demand pay the amount not so paid at the place and in the manner specified in
the relevant Loan Documents; provided that, in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
punctually paid in full when due (whether at extended maturity, by acceleration
or otherwise) in accordance with the terms of such extension or renewal.
 
Section 10.02 .  Affiliate Guarantees Unconditional.  The obligations of each
Guarantor under its Affiliate Guarantee shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
 
(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Loan Document, by operation of law or otherwise;
 
(b) any modification or amendment of or supplement to any Loan Document;
 
(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Loan Document;
 
(d) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower, any other
Guarantor or any other Person or any of their assets or any resulting release or
discharge of any obligation of the Borrower, any other Guarantor or any other
Person under any Loan Document;
 
(e) the existence of any claim, set-off or other rights that such Guarantor may
have at any time against the Borrower, any other Guarantor, any Lender or any
other Person, whether in connection with the Loan Documents or with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
 
(f) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment of
any Guaranteed Obligation by the Borrower, any other Guarantor or any other
Person; or
 
(g) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Loan Document, any Lender or any other
Person, or any other circumstance whatsoever that might, but for the provisions
of this clause (g), constitute a legal or equitable discharge of or defense to
any Guarantor’s obligations hereunder.
 
Section 10.03 .  Limitation on Obligations of Subsidiary Guarantor.  If any
Guarantor (other than, for the avoidance of doubt, the Company in its capacity
as a Guarantor) is a Subsidiary of Parent (such Guarantor a “Subsidiary
Guarantor”), the obligation of such Guarantor under its Affiliate Guarantee
shall be limited to an aggregate amount equal to the largest amount that would
not render such Affiliate Guarantee subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provision of any other
applicable law.
 
Section 10.04 .  Release of Affiliate Guarantees.  (a)  Each Guarantor’s
obligations under this Article 10 shall, subject to clause (c) below, remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full  (other than contingent indemnification obligations as to which no claims
have been asserted) and no Lender shall have any Commitment under this
Agreement.
 
(b)  If at any time any payment of any Guaranteed Obligation is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
 
(c) If it shall come to pass that any Subsidiary Guarantor is a guarantor
neither with respect to any other Credit Facility nor with respect to the Senior
Notes, or any Subsidiary Guarantor shall cease to be a Subsidiary of the Parent,
or all the assets of a Subsidiary Guarantor are sold to a Person other than (i)
prior to the Availability Date, Borrower or any of its Subsidiaries and (ii)
from the Availability Date, Parent or any of its Subsidiaries, in each case, in
a transaction not otherwise prohibited by this Agreement (any such sale, a “Sale
of Guarantor”), such Subsidiary Guarantor shall be automatically released from
its Affiliate Guarantee and the Administrative Agent shall, at the Borrower’s
expense, execute and deliver such documents as the Borrower shall reasonably
require to evidence such release.  Such release shall not require the consent of
any Lender or the Administrative Agent, and the Administrative Agent shall be
fully protected in relying on a certificate of the Borrower or Parent as to
whether the foregoing conditions are satisfied.
 
(d) Each of the Lenders irrevocably authorizes the Administrative Agent to
release any Subsidiary Guarantor from its obligations under its Affiliate
Guarantee in accordance with the terms of this Section 10.04.
 
Section 10.05 .  Waiver by Guarantors.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower, any other Guarantor or any other Person.
 
Section 10.06 .  Subrogation. Upon making full payment with respect to any
Guaranteed Obligation hereunder, each Guarantor shall be subrogated to the
rights of the payee against the Borrower with respect to such payment; provided
that the Guarantor shall not enforce any payment by way of subrogation against
the Borrower unless all Guaranteed Obligations shall have been paid in full
(other than contingent indemnification obligations as to which no claims have
been asserted) and no Lender shall have any Commitment hereunder.
 
Section 10.07 .  Stay of Acceleration.  If acceleration of the time for payment
of any Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all such Guaranteed Obligations
otherwise subject to acceleration under the terms of any Loan Document shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent.
 
Section 10.08 .  Continuing Guarantee.  Each Affiliate Guarantee is a continuing
guarantee, shall be binding on the relevant Guarantor and its successors and
assigns, and shall be enforceable by the Administrative Agent or the
Lenders.  If all or part of the Administrative Agent’s or any Lender’s interest
in any Guaranteed Obligation is assigned or otherwise transferred, the
transferor’s rights under each Affiliate Guarantee, to the extent applicable to
the obligation so transferred, shall automatically be transferred with such
obligation.
 
Section 10.09 .  Addition of Guarantors.  Any Affiliate of the Borrower may
become a party hereto as a Guarantor and Credit Party by signing and delivering
to the Administrative Agent a Guarantor Joinder Agreement, together with such
certificates and opinions of counsel with respect thereto as the Administrative
Agent may reasonably request, all of which shall be in customary form reasonably
satisfactory to the Administrative Agent.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

  MERCK & CO., INC.                  
 
By:
 /s/ Mark E. McDonough       Name   Mark E. McDonough       Title     Vice
President & Treasurer          

 
 

 
JPMORGAN CHASE BANK, N.A.,
      individually and as Administrative Agent                  
 
By:
 /s/ Dawn L. LeeLum       Name   Dawn L. LeeLum       Title     Executive
Director          


 

--------------------------------------------------------------------------------


 
 

 
BANCO SANTANDER, S.A., NEW YORK BRANCH
                 
 
By:
 /s/ Ignacio Campillo       Name   Ignacio Campillo       Title     Managing
Director          

 

       
 
By:
 /s/ Jesus Lopez       Name   Jesus Lopez       Title     Senior Vice President
         

 
 

 
BANK OF AMERICA, N.A.
                 
 
By:
 /s/ Robert LaPorte       Name   Robert LaPorte       Title     Vice President  
       

 
 

 
BNP PARIBAS,
                 
 
By:
 /s/ Renaud-Franck Falce       Name   Renaud-Franck Falce       Title    
Managing Director          

 
 
By:
 /s/ Christopher Sked       Name   Christopher Sked       Title     Director    
     

 
 

 
Citibank, N.A.,
                 
 
By:
 /s/ William Clark       Name   William Clark       Title     Managing Director
& Vice President          

 
 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
                 
 
By:
 /s/ Karim Blasetti       Name   Karim Blasetti       Title     Vice President  
       

 
 
By:
 /s/ Mikhail Faybusovich       Name   Mikhail Faybusovich       Title     Vice
President          

 
 

 
HSBC Bank USA, National Association
                 
 
By:
 /s/ Alan Vitulich       Name   Alan Vitulich       Title     Vice President    
     

 
 

 
The Royal Bank of Scotland plc
                 
 
By:
 /s/ William W. McGinty       Name   William W. McGinty       Title     Senior
Vice President          

 
 

 
UBS Loan Finance LLC
                 
 
By:
 /s/ Irja R. Otsa       Name   Irja R. Otsa       Title     Associate Director  
       

 
 
By:
 /s/ Marie Haddad       Name   Marie Haddad       Title     Associate Director  
       

 
 

 
SUMITOMO MITSUI BANKING CORPORATION
                 
 
By:
 /s/ William Ginn       Name   William Ginn       Title     Executive Officer
and Head of US Corporate Banking          

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH
                 
 
By:
 /s/ Ming K. Chu       Name   Ming K. Chu       Title     Vice President        
 

 
 
By:
 /s/ Heidi Sandquist       Name   Heidi Sandquist       Title     Director      
   

 
 

 
ROYAL BANK OF CANADA,
                 
 
By:
 /s/ Gordon MacArthur       Name   Gordon MacArthur       Title     Authorized
Signatory          

 
 

 
SOCIETE GENERALE,
                 
 
By:
 /s/ Anne Chassereau       Name   Anne Chassereau       Title     Managing
Director          

 
 

 
THE BANK OF NOVA SCOTIA
                 
 
By:
 /s/ Paula Czach       Name   Paula Czach       Title     Director          

 
 

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd,
                 
 
By:
 /s/ George Stoecklein       Name   George Stoecklein       Title     Authorized
Signatory          

 
 

 
BANCO BILBAO VIZCAYA ARGENTARIA S.A.
                 
 
By:
 /s/ Krister Holm       Name   Krister Holm       Title     Managing Director  
       

 
 
By:
 /s/ Miguel Lara       Name   Miguel Lara       Title     Managing Director    
     

 
 

 
INTESA SANPAOLO SPA,
                 
 
By:
 /s/ John J. Michalisin       Name   John J. Michalisin       Title     First
Vice President          

 
 
By:
 /s/ Francesco Di Mario       Name   Francesco Di Mario       Title     First
Vice President & Credit Manager          

 
 

 
STANDARD CHARTERED BANK,
                 
 
By:
 /s/ Alan Babcock       Name   Alan Babcock       Title     Senior Vice
President          

 
 
By:
 /s/ Robert K. Reddington       Name   Robert K. Reddington      
Title     AVP/Credit Documentation
             Credit Risk Control
         

 
 

 
Toronto Dominion (New York) LLC
                 
 
By:
 /s/ Debbi Brito       Name   Debbi Brito       Title     Authorized Signatory  
       

 
 

 
The Bank of New York Mellon,
                 
 
By:
 /s/ Richard K. Fronapfel, Jr.       Name   Richard K. Fronapfel, Jr.      
Title     Vice President          

 
 

 
THE NORTHERN TRUST COMPANY
                 
 
By:
 /s/ Peter J. Hallan       Name   Peter J. Hallan       Title     Vice President
         

 
 

 
U.S. Bank, N.A.
                 
 
By:
 /s/ Christopher T. Kordes       Name   Christopher T. Kordes      
Title     Senior Vice President          

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
                 
 
By:
 /s/ Megan Donnelly       Name   Megan Donnelly       Title     Vice President  
       

 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.           Assignor:______________________________
 
2.           Assignee:______________________________
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
3.           Borrower:______________________________
 
4.           Administrative Agent:   ______________________, as the
administrative agent under the Credit Agreement
 
5.           Credit Agreement:   The Incremental Credit Agreement dated as of
May 6, 2009 among Merck & Co., Inc., the Guarantors parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent.
 
6.            Assigned Interest:
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%
       



 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

ASSIGNOR             [NAME OF ASSIGNOR]                  
 
By:
        Title   

 
 

ASSIGNEE             [NAME OF ASSIGNEE]                  
 
By:
        Title   

___________________________
 
1 Select as applicable.
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
[Consented to and]3 Accepted:
 
[JPMORGAN CHASE BANK, N.A.], as
Administrative Agent


By:________________________________
Title:

[Consented to:]4
 
[MERCK & CO. INC.]
 
By:________________________________
Title:
_________________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 

--------------------------------------------------------------------------------


 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee and satisfies the other requirements, if any, specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
GUARANTOR JOINDER AGREEMENT
 
GUARANTOR JOINDER AGREEMENT dated as of [___], by [name of additional Guarantor]
(the “Guarantor”) and JPMorgan Chase Bank, N.A., as Administrative Agent.
 
WHEREAS, Merck & Co., Inc., the Guarantors party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other lenders and agents named therein
are parties to an Incremental Credit Agreement dated as of May 6, 2009 (as
heretofore amended and/or supplemented, the “Credit Agreement”);
 
WHEREAS, Guarantor desires to become a party to the Credit Agreement as a
Guarantor thereunder; and
 
WHEREAS, terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor agrees as follows:
 
1. Affiliate Guarantee.  The Guarantor unconditionally guarantees the full and
punctual payment of each Guaranteed Obligation when due (whether at stated
maturity, upon acceleration or otherwise).  The Guarantor acknowledges that, by
signing this Guarantor Joinder Agreement and delivering it to the Administrative
Agent, the Guarantor becomes a “Guarantor” and “Credit Party” for all purposes
of the Credit Agreement and that its obligations under the foregoing Affiliate
Guarantee are subject to all the provisions of the Credit Agreement (including
those set forth in Article 10 thereof) applicable to the obligations of a
Guarantor thereunder.
 
2. Party to Credit Agreement.  Upon delivering this Guarantor Joinder Agreement
to the Administrative Agent, the Guarantor will become a party to the Credit
Agreement and will thereafter have all the rights and obligations of a Guarantor
and a Credit Party thereunder and be bound by all the provisions thereof as
fully as if the Guarantor were one of the original parties thereto.
 
3. Representations and Warranties.  Each of the representations and warranties
set forth in Article 3 of the Credit Agreement is true as applied to the
Guarantor.  For purposes of the foregoing sentence, references in said Sections
to a “Guarantor” or a “Credit Party” shall be deemed to include a reference to
the Guarantor.
 
4. Governing Law.  This Guarantor Joinder Agreement shall be construed in
accordance with and governed by the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Guarantor Joinder
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.
 

[NAME OF GUARANTOR]                  
 
By:
        Name        Title           

 
 

 
JPMORGAN CHASE BANK, N.A.,
      individually and as Administrative Agent                  
 
By:
        Name        Title           




--------------------------------------------------------------------------------


 


EXHIBIT C


[Form of Borrowing Request]


NOTICE OF BORROWING5






JPMorgan Chase Bank, N.A.,
  as Administrative Agent for the Lenders parties
  to the Credit Agreement
  referred to below
Loan and Agency Services Group,
1111 Fannin, 10th Floor,
Houston, Texas 77002


[Date]


Ladies and Gentlemen:


           We refer to the Incremental Credit Agreement dated as of May 6, 2009
(the “Credit Agreement”; capitalized terms that are used herein but not
otherwise defined herein shall have the meaning ascribed to them in the Credit
Agreement) among the undersigned, certain lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, and hereby give you notice pursuant
to Section 2.03 of the Credit Agreement as follows:
 
Principal Amount6:
_______________________
Date of the Borrowing7:
_______________________
Type8:
_______________________
Initial Interest Period9:
_______________________
Borrower Information10:
_______________________

__________________________
 
5           This letter shall be delivered no later than (x) in the case of an
ABR Borrowing, 12:00 noon (New York City time) on the date of such Borrowing
(which shall be a Business Day), and (y) in the case of a Eurodollar Borrowing,
12:00 noon (New York City time) on the date three Business Days before the date
of such Borrowing.
6           Such amounts shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.
7           On any Business Day.
8           Either, “ABR Borrowing” or “Eurodollar Borrowing.”
9           Only for Eurodollar Borrowings.
10         The location and number of the Borrower’s account to which funds are
to be disbursed.



  Very truly yours,         MERCK & CO., INC.                  
 
By:
        Name        Title           

 
 

--------------------------------------------------------------------------------


 
EXHIBIT D


[Form of Interest Election Request]


NOTICE OF INTEREST ELECTION11






JPMorgan Chase Bank, N.A.,
  as Administrative Agent for the Lenders parties
  to the Credit Agreement
  referred to below
Loan and Agency Services Group,
1111 Fannin, 10th Floor,
Houston, Texas 77002


[Date]


Ladies and Gentlemen:


We refer to the Incremental Credit Agreement dated as of May 6, 2009 (the
“Credit Agreement” capitalized terms that are used herein but not otherwise
defined herein shall have the meaning ascribed to them in the Credit Agreement)
among the undersigned, certain lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, and hereby give you notice pursuant to Section
2.05 of the Credit Agreement as follows:
 
Applicable Borrowing12:
_______________________
Effective Date13:
_______________________
Type14:
_______________________
Applicbale Interest Period15:
_______________________

     
____________________ 
11           This letter shall be delivered no later than (x) in the case of an
ABR Borrowing, 12:00 noon (New York City time) on the date of such Borrowing
(which shall be a Business Day), and (y) in the case of a Eurdollar Borrowing,
12:00 noon (New York City time) on the date three Business Days before the date
of such Borrowing.
12           The Borrowing to which this Interest Election Request applies and,
if different options are being elected with respect to different portions of the
Borrowing, the portions thereof to be allocated to each resulting Borrowing (in
which case the Type and Applicable Interest Period shall be specified for each
resulting Borrowing).
13           The effective date of the election made pursuant to this Interest
Election Request, which shall be a Business Day.
14           Whether the resulting Borrowing is to be an ABR Borrowing or
Eurodollar Borrowing.
15           Only for Eurodollar Borrowings.
 

Very truly yours,         MERCK & CO., INC.                  
 
By:
        Name        Title           

 

--------------------------------------------------------------------------------



EXHIBIT E


[Form of Section 2.14(e) Certificate]


CERTIFICATE




Reference is made to the Incremental Credit Agreement dated as of May 6, 2009
(as from time to time amended, the “Credit Agreement”) among Merck & Co., Inc.,
certain Designated Borrowers (if any), certain lenders parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit
Agreement.  Pursuant to Section 2.14(e) of the Credit Agreement, [Name of
Foreign Lender] (the “Lender”) hereby certifies that:


1.
The Lender is the sole record and beneficial owner of the interest in the Loans
and Commitments (the “Interest”) in respect of which it is providing this
certificate.



2.
The Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the Code,
including that the Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction and has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.



3.
The Lender meets all of the requirements under Section 871(h) or 881(c) of the
Code and the U.S. Treasury regulations thereunder to be eligible for a complete
exemption from withholding of United States federal income tax on interest
payments made to it under the Loan Documents, including without limitation, that
it is not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Code) of the Company and amounts received by it pursuant to the Loan
Documents are not effectively connected with its conduct of a trade or business
in the United States.



4.
The Lender shall promptly notify the Company and the Administrative Agent if any
of the certifications made herein are no longer true and correct.

 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.



[NAME OF FOREIGN LENDER]                  
 
By:
        Name        Title           

 

 
 
Date:________________
 
 